            1:19-cv-01330-MMM # 49        Page 1 of 8                                                   E-FILED
                                                                           Friday, 26 June, 2020 10:52:03 AM
                                                                                Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

 NOREEN PERDUE, ELIZABETH DAVIS-BERG,                     )
 DUSTIN MURRAY, MELANIE SAVOIE,                           ) CASE NO. 1:19-cv-01330-MMM-JEH
 CHERYL ELLINGSON, ANGELA TRANG,                          )
 HARLEY WILLIAMS, MARY WILLIAMS,                          )
 GORDON GREWING, MELISSA WARD, and                        )
 PATRICIA DAVIS, individually and on behalf of            )
 all others similarly situated,                           )
                                                          ) CLASS ACTION
                     Plaintiffs,                          )
             v.                                           )
                                                          ) JURY TRIAL DEMANDED
 HY-VEE, INC.,                                            )
                                                          )
                     Defendant.                           )

                            STIPULATED ORDER GOVERNING
                          THE TAKING OF REMOTE DEPOSITIONS

        WHEREAS, the Coronavirus Disease 2019 (“COVID-19”) continues to affect the

operation of the judicial system and to limit the ability of individuals to travel and to congregate,

see In re: COVID-19 Public Emergency Amended General Order 20-01 of the Central District of

Illinois;

        WHEREAS, counsel for the Parties have conferred and agree to stipulate, pursuant to Rules

29 and 30(b)(4) of the Federal Rules of Civil Procedure, by and through their undersigned counsel

and subject to Court approval, to the following terms governing the taking in this case of Remote

Depositions (as that term is defined below):

 I.     GENERAL GUIDELINES AND SCOPE

        1.        This Stipulated Request for an Order Governing the Taking of Remote Depositions

(the “Protocol”) will govern, subject to Court approval, the taking of Remote Depositions in the
        1:19-cv-01330-MMM # 49            Page 2 of 8



above-captioned matter as a supplement to the Federal Rules of Civil Procedure and this Court’s

Local Rules.

       2.      By agreeing to this Protocol, no Party waives the right to object to the deposition

of a particular Witness (as defined below) being taken by remote means pursuant to Paragraph 10

below. This Protocol in no way constitutes an agreement by the Parties to take all depositions via

remote means. It applies only to those depositions that the Parties have agreed to take remotely, or

that the Court orders to be taken remotely pursuant to the terms set out in Paragraphs 8 to 10 below.

       3.      This Protocol does not modify the governing rules for the taking of depositions

imposed by the Federal Rules of Civil Procedure except to the extent those rules are specifically

modified herein.

II.    DEFINITIONS

       4.      “Defending Party” means the party that represents or has employed the Witness.

       5.      “Noticing Party” means the Party that noticed a Witness for a Remote Deposition

pursuant to Federal Rule of Civil Procedure 30.

       6.      “Remote Deposition” means any deposition by oral examination conducted

pursuant to Federal Rule of Civil Procedure 30 where all the participants—including attorneys,

witnesses, court reporters, or videographers—are not physically present in the same location at the

time the deposition is taken.

       7.      “Witness” means the person noticed for the taking of a Remote Deposition or

designated to appear to give testimony pursuant to Federal Rule of Civil Procedure 30(b)(6).




                                                  2
         1:19-cv-01330-MMM # 49           Page 3 of 8



III.     AGREEING TO CONDUCT A DEPOSITION REMOTELY

         8.    Any Party may notice a Remote Deposition by stating their intention to take a

deposition by remote means in their original notice of a deposition by oral examination pursuant

to Federal Rule of Civil Procedure 30 or in an amended notice.

         9.    Other than those depositions which have previously been scheduled by agreement

of the Parties, unless the Parties previously agreed in writing to a shorter time, a Party must serve

notice of its intention to take a Remote Deposition no less than 14 days before the deposition is to

occur.

         10.   If the Defending Party objects to the taking of the deposition by remote means, they

must notify the Noticing Party, in writing, of the objection within five days of receiving the

Noticing Party’s notice of their intention to take a Remote Deposition. The Parties agree to

promptly confer in good faith to attempt to resolve any such objection. If the Parties are unable to

resolve any objection, the Noticing Party may, pursuant to Federal Rule of Civil Procedure

30(b)(4), file, within three days of the Parties’ reaching an impasse, a motion with the Court

seeking an order that the deposition be taken by remote means. The deposition may not take place

until the Court resolves the motion.

IV.      THE TECHNOLOGY TO BE USED

         11.   The Parties agree to use a vendor to be agreed upon by the Parties.

         12.   The platform will be configured such that any private chat or breakout room

features are disabled.

         13.   Counsel for Witnesses are permitted to hold private telephone calls and conference

calls during breaks, provided they do not unreasonably delay the resumption of the deposition.

They may also communicate with Witnesses during breaks, in accordance with the Federal Rules




                                                 3
        1:19-cv-01330-MMM # 49            Page 4 of 8



of Civil Procedure and Seventh Circuit case law governing such communications during a

deposition.

       14.     The Noticing Party shall be responsible for arranging the taking of a Remote

Deposition with the vendor and ensuring that email invitations to attend the deposition remotely

are sent via the vendor to the Witness and participating attorneys. The Defending Party shall notify

the Noticing Party of the email addresses of the Witness and participating attorneys no later than

four days before the deposition.

       15.     The Defending Party shall ensure that the Witness has access to technology that

meets the minimum standards required by the platform, including but not limited to a computer

with an internet speed of at least 1.5 Megabits per second; a webcam; and a phone, USB

microphone, headphones with a microphone, or other technology sufficient to ensure the

transmission of high-quality audio via the platform.

       16.     Remote Depositions subject to this Protocol shall be recorded by stenographic and,

if requested by the Noticing Party, audiovisual means by the vendor.

       17.     Any costs associated with using the platform for a Remote Deposition or for the

recording of such a deposition will be the responsibility of the Noticing Party.

V.     EXHIBITS

       18.     All exhibits presented during a Remote Deposition shall be displayed using the

platform’s exhibit function.

       19.     Exhibits used in depositions shall be sequentially numbered beginning with 0001.

VI.    OATH OR AFFIRMATION

       20.     A Remote Deposition taken pursuant to this Protocol will be deemed to have been

conducted “before an officer” as required by Federal Rule of Civil Procedure 30(b)(5)(A) so long




                                                 4
         1:19-cv-01330-MMM # 49           Page 5 of 8



as that officer attends the deposition via the same remote means used to connect all other remote

participants, and so long as all participants (including the officer) can clearly hear and be heard by

all other participants.

         21.    Notwithstanding any other rule to the contrary, the Parties stipulate that the

Witness’s oath or affirmation may be administered remotely.

         VII.   MISCELLANEOUS PROVISIONS

         22.    All participants shall conduct a test of the platform with the technology they intend

to use to participate in a Remote Deposition before the time at which a Remote Deposition is to

begin.

         23.    The Witness shall enable both an audio and video connection when giving

testimony through a Remote Deposition.

         24.    No person may be physically located in the same room as the Witness during the

taking of a Remote Deposition except for a non-attorney who (i) is present solely for the purpose

of providing technical assistance to the Witness in using the platform and (ii) is logged onto the

platform with a video connection or is otherwise viewable by a camera at all times during the

course of the Remote Deposition.

         25.    At the beginning of the Remote Deposition and after any break, every person

logged onto the platform or otherwise viewing or listening to the Deposition must be identified for

the record.

         26.    The Witness may not communicate with any person, except through the platform,

during the taking of a Remote Deposition. This restriction does not apply to breaks or other

recesses not on the record.




                                                  5
           1:19-cv-01330-MMM # 49         Page 6 of 8



        27.    The Witness may not review or read any document, except documents presented to

the Witness as exhibits during the Remote Deposition, without the express consent of counsel for

all Parties.

        28.    If technical difficulties arise during the taking of a Remote Deposition, counsel for

the Parties must meet and confer immediately, by telephone or other means, to determine whether

the Remote Deposition can proceed or should be continued to a future date. If the Parties cannot

agree on how to proceed, they may seek a telephone conference with the Court to resolve the

dispute.

        29.    The Defending Party shall ensure that the Witness is made aware of and complies

with all of the requirements in this Protocol.

        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



Dated: June 25, 2020

Respectfully submitted,                              Respectfully submitted,

/s/ Maria A. Boelen                                    /s/ Erich P. Schork
George J. Tzanetopoulos                              Ben Barnow
Maria A. Boelen                                      Erich P. Schork
BAKER & HOSTETLER LLP                                Anthony L. Parkhill
One North Wacker Drive, Suite 4500                   BARNOW AND ASSOCIATES, P.C.
Chicago, IL 60606-2841                               205 W. Randolph St., Suite 1630
(312) 416-6200                                       Chicago, IL 60606
gtzanetopoulos@bakerlaw.com                          Tel: (312) 621-2000
mboelen@bakerlaw.com                                 Fax: (312) 641-5504
                                                     b.barnow@barnowlaw.com
Paul Karlsgodt                                       e.schork@barnowlaw.com
BAKER & HOSTETLER LLP                                aparkhill@barnowlaw.com
1801 California Street, Suite 4400
Denver, CO 80202-2662                                Benjamin F. Johns
T: 303.861.0600                                      Andrew W. Ferich
pkarlsgodt@bakerlaw.com                              Alex M. Kashurba
                                                     CHIMICLES SCHWARTZ KRINER
Counsel for Defendant Hy-Vee, Inc.                    & DONALDSON-SMITH LLP



                                                 6
1:19-cv-01330-MMM # 49   Page 7 of 8



                                   One Haverford Centre
                                   361 Lancaster Avenue
                                   Haverford, PA 19041
                                   (610) 642-8500
                                   bfj@chimicles.com
                                   awf@chimicles.com
                                   amk@chimicles.com



                                   Interim Co-Lead Class Counsel

                                   William B. Federman
                                   FEDERMAN & SHERWOOD
                                   10205 North Pennsylvania Avenue
                                   Oklahoma City, Oklahoma 73120
                                   Tel: (405) 235-1560
                                   Fax: (405) 239-2112
                                   WBF@federmanlaw.com

                                   Cornelius P. Dukelow
                                   Oklahoma Bar No. 19086
                                   ABINGTON COLE + ELLERY
                                   320 South Boston Avenue, Suite 1130
                                   Tulsa, Oklahoma 74103
                                   918.588.3400 (telephone & facsimile)
                                   cdukelow@abingtonlaw.com
                                   www.abingtonlaw.com

                                   Shpetim Ademi
                                   ADEMI & O’REILLY, LLP
                                   3620 East Layton Avenue
                                   Cudahy, WI 53110
                                   (414) 482-8000
                                   (414) 482-8001 (fax)
                                   sademi@ademilaw.com

                                   Plaintiffs’ Steering Committee




                               7
       1:19-cv-01330-MMM # 49   Page 8 of 8



                                          Kyle Alan Shamberg
                                          CARLSON LYNCH LLP
                                          Suite 1240
                                          111 W Washington Street
                                          Chicago, IL 60602
                                          312-750-1265
                                          kshamberg@carlsonlynch.com

                                          Plaintiffs’ Liaison Counsel

                                          Matthew M. Guiney
                                          WOLF HALDENSTEIN ADLER
                                           FREEMAN & HERZ LLP
                                          270 Madison Avenue
                                          New York, New York 10016
                                          (212) 545-4600
                                          Fax: (212) 686-0114
                                          guiney@whafh.com

                                          Carl Malmstrom
                                          WOLF HALDENSTEIN ADLER
                                           FREEMAN & HERZ LLP
                                          111 West Jackson
                                          Suite 1700
                                          Chicago, IL 60604
                                          (312) 984-0000
                                          malmstrom@whafh.com

                                          Additional Counsel for Plaintiffs
                                           and the Putative Class



      IT IS SO ORDERED.



       26
June _________, 2020                         /s/ Michael M. Mihm
                                          Michael M. Mihm
                                          United States District Judge




                                      8
